DETAILED ACTION
Status of Claims: Claims 1-18 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nogami(US 20180123744 A1).
Regarding claim 1, Nogami et al. disclose a transmission method, comprising: determining, by a network device, a channel priority of a first channel; determining, by the network device, a downlink control information (DCI) format corresponding to the channel priority of the first channel (paragraphs [0497] or [0498]; the UE 102 is scheduled to transmit in contiguous subframes using one or more PDCCH DCI Format 0B/4B or more than one PDCCH DCI Format 0A/4A. Channel access procedure with the UL channel access priority class indicated in the DCI which schedules PUSCH may be used); and sending, by the network device, DCI using the corresponding DCI format (paragraph [0219]; an eNB may indicate channel access procedure in the DCI of an UL grant scheduling transmission(s) including PUSCH on a carrier in subframe n); wherein the DCI comprises priority indication information configured to indicate the channel priority of the first channel (paragraphs [0497] or [0498]; Channel access procedure with the UL channel access priority class indicated in the DCI which schedules PUSCH may be used).
Regarding claim 2, Nogami et al. further suggest wherein: the first channel is a data channel; and the DCI is configured to schedule a transmission of the first channel (paragraphs [0497] or [0498]; Channel access procedure with the UL channel access priority class indicated in the DCI which schedules PUSCH may be used).  
Regarding claim 3, Nogami et al. further suggest wherein the channel priority of the first channel is determined according to at least one of a service type and a transmission performance requirement of information carried on the first channel (paragraph [0157]; channel access procedure type field may indicate whether LBT category 2 or 4 (type/requirements) applies to the UL transmission. The priority class field may indicate channel access priority class p) (paragraph [0207]; CW.sub.min, p, and CW.sub.max, p are based on channel access priority class associated with the eNB 160 transmission) (paragraph [0212]; table 14).  
Regarding claim 4, Nogami et al. further suggest wherein before sending, by the network device, DCI using the corresponding DCI format, the transmission method further comprises: determining, by the network device, a scrambling sequence corresponding to the channel priority of the first channel; and performing, by the network device, a scrambling process to a cyclic redundancy check (CRC) code of the DCI using the corresponding scrambling sequence (paragraph [0167]; DCI CRC scrambled by CC-RNTI by monitoring the following PDCCH candidates according to DCI Format) (paragraph [0144]; scrambling identity according to DCI format) (paragraph [0478]; TPC commands in PDCCH/MPDCCH with DCI format 3/3A whose CRC parity bits are scrambled with transmit power control-physical uplink shared channel-radio network temporary identifier (TPC-PUSCH-RNTI), PDCCH/EPDCCH with DCI format 0 or in a MPDCCH with DCI format 6-0A for serving cell c where the CRC is scrambled by the Temporary C-RNTI).  
Regarding claim 5, Nogami et al. further suggest wherein before sending, by the network device, DCI using the corresponding DCI format, the transmission method further comprises: determining, by the network device, a control channel resource corresponding to the channel priority of the first channel; and wherein sending, by the network device, DCI using the corresponding DCI format comprises: sending, by the network device, the DCI using the corresponding DCI format on the corresponding control channel resource (paragraph [0216]; one or more PDCCHs is determined and used for transmitting the DCI format with the UL channel access priority class indicated).  
Regarding claim 7, Nogami et al. further suggest wherein before sending, by the network device, DCI using the corresponding DCI format, the transmission method further comprises: determining, by the network device, a transmission duration corresponding to the channel priority of the first channel, wherein the DCI comprises transmission duration indication information configured to indicate the transmission duration (paragraph [0170]; PDCCH with DCI CRC scrambled by CC-RNTI may also include 5-bit information field indicating a pair of values (UL burst duration and offset K). UL burst duration may be the number of consecutive UL subframes belonging to the same channel occupancy, with the DL subframes in the same channel occupancy signaling the UL burst duration).  
Regarding claim 8, Nogami et al. further suggest determining, by the network device, a transmission scheme of the first channel according to the channel priority of the first channel; and performing, by the network device, a transmission of the first channel using the determined transmission scheme (abstract; transmit power of the PUSCH may be derived using a value indicated by a transmit power control (TPC) command field which is included in the PDCCH (DCI)) (paragraph [0160]; (MCS) 0-28 indicated to the UE 102 in DCI formats 0A/4A/0B/4B are interpreted according to the uplink MCS table for modulation and transport block size (TBS)) (paragraph [0144]; precoding information DCI) (paragraph [0378]; transmission timing for PUSCH).   
Regarding claim 9, Nogami et al. further suggest wherein the transmission scheme of the first channel comprises at least one of a channel coding scheme of the first channel; a transmission duration of the first channel; a multi-access scheme of the first channel; a modulation and coding scheme (MCS) of the first channel; a retransmission scheme of the first channel; a transmission power of the first channel; a demodulation reference signal (DMRS) pattern of the first channel; a precoding scheme of the first channel; a hypothetic multiplexing mode of the first channel; a resource conflict processing mode of the first channel; a transmission periodicity of the first channel; an information storage scheme of the first channel under decoding failure; a transmission format of uplink control information in the first channel; a transmission timing of the first channel; and a cyclic prefix (CP) type of the first channel (abstract; transmit power of the PUSCH may be derived using a value indicated by a transmit power control (TPC) command field which is included in the PDCCH (DCI)) (paragraph [0160]; (MCS) 0-28 indicated to the UE 102 in DCI formats 0A/4A/0B/4B are interpreted according to the uplink MCS table for modulation and transport block size (TBS)) (paragraph [0144]; precoding information DCI) (paragraph [0378]; transmission timing for PUSCH).  
Regarding claim 10, Nogami et al. disclose a transmission device, comprising: a processor; and a transceiver; wherein the processor is configured to: determine a channel priority of a first channel; determine a DCI format corresponding to the channel priority of the first channel (paragraphs [0497] or [0498]; the UE 102 is scheduled to transmit in contiguous subframes using one or more PDCCH DCI Format 0B/4B or more than one PDCCH DCI Format 0A/4A. Channel access procedure with the UL channel access priority class indicated in the DCI which schedules PUSCH may be used); and send DCI using the corresponding DCI format (paragraph [0219]; an eNB may indicate channel access procedure in the DCI of an UL grant scheduling transmission(s) including PUSCH on a carrier in subframe n); wherein the DCI comprises priority indication information configured to indicate the channel priority of the first channel (paragraphs [0497] or [0498]; Channel access procedure with the UL channel access priority class indicated in the DCI which schedules PUSCH may be used).  
Regarding claim 11, Nogami et al. further suggest wherein: the first channel is a data channel; and the DCI is configured to schedule a transmission of the first channel (paragraphs [0497] or [0498]; Channel access procedure with the UL channel access priority class indicated in the DCI which schedules PUSCH may be used).  
Regarding claim 12, Nogami et al. further suggest wherein the channel priority of the first channel is determined according to at least one of a service type and a transmission performance requirement of information carried on the first channel (paragraph [0157]; channel access procedure type field may indicate whether LBT category 2 or 4 (type/requirements) applies to the UL transmission. The priority class field may indicate channel access priority class p) (paragraph [0207]; CW.sub.min, p, and CW.sub.max, p are based on channel access priority class associated with the eNB 160 transmission) (paragraph [0212]; table 14).  
Regarding claim 13, Nogami et al. further suggest wherein the processor is further configured to: determine a scrambling sequence corresponding to the channel priority of the first channel before sending the DCI using the corresponding DCI format; and perform a scrambling process to a cyclic redundancy check (CRC) code of the DCI by using the corresponding scrambling sequence (paragraph [0167]; DCI CRC scrambled by CC-RNTI by monitoring the following PDCCH candidates according to DCI Format) (paragraph [0144]; scrambling identity according to DCI format) (paragraph [0478]; TPC commands in PDCCH/MPDCCH with DCI format 3/3A whose CRC parity bits are scrambled with transmit power control-physical uplink shared channel-radio network temporary identifier (TPC-PUSCH-RNTI), PDCCH/EPDCCH with DCI format 0 or in a MPDCCH with DCI format 6-0A for serving cell c where the CRC is scrambled by the Temporary C-RNTI).  
Regarding claim 14, Nogami et al. further suggest wherein the processor is further configured to: determine a control channel resource corresponding to the channel priority of the first channel before sending the DCI using the corresponding DCI format; and send the DCI using the corresponding DCI format on the determined control channel resource (paragraph [0216]; one or more PDCCHs is determined and used for transmitting the DCI format with the UL channel access priority class indicated).  
Regarding claim 16, Nogami et al. further suggest wherein the processor is further configured to determine a transmission duration corresponding to the channel priority of the first channel before sending the DCI using the corresponding DCI format; and wherein the DCI comprises transmission duration indication information configured to indicate the transmission duration (paragraph [0170]; PDCCH with DCI CRC scrambled by CC-RNTI may also include 5-bit information field indicating a pair of values (UL burst duration and offset K). UL burst duration may be the number of consecutive UL subframes belonging to the same channel occupancy, with the DL subframes in the same channel occupancy signaling the UL burst duration).  
Regarding claim 17, Nogami et al. further suggest wherein the processor is further configured to: determine a transmission scheme of the first channel according to the channel priority of the first channel; and perform a transmission of the first channel by using the determined transmission scheme (abstract; transmit power of the PUSCH may be derived using a value indicated by a transmit power control (TPC) command field which is included in the PDCCH (DCI)) (paragraph [0160]; (MCS) 0-28 indicated to the UE 102 in DCI formats 0A/4A/0B/4B are interpreted according to the uplink MCS table for modulation and transport block size (TBS)) (paragraph [0144]; precoding information DCI) (paragraph [0378]; transmission timing for PUSCH).  
Regarding claim 18, Nogami et al. further suggest wherein the transmission scheme of the first channel comprises at least one of: a channel coding scheme of the first channel; a transmission duration of the first channel; a multi-access scheme of the first channel; a modulation and coding scheme (MCS) of the first channel; a retransmission scheme of the first channel; a transmission power of the first channel; a demodulation reference signal (DMRS) pattern of the first channel; a precoding scheme of the first channel; a hypothetic multiplexing mode of the first channel; a resource conflict processing mode of the first channel; a transmission periodicity of the first channel; an information storage scheme of the first channel under decoding failure; a transmission format of uplink control information in the first channel; a transmission timing of the first channel; and a cyclic prefix (CP) type of the first channel (abstract; transmit power of the PUSCH may be derived using a value indicated by a transmit power control (TPC) command field which is included in the PDCCH (DCI)) (paragraph [0160]; (MCS) 0-28 indicated to the UE 102 in DCI formats 0A/4A/0B/4B are interpreted according to the uplink MCS table for modulation and transport block size (TBS)) (paragraph [0144]; precoding information DCI) (paragraph [0378]; transmission timing for PUSCH).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami(US 20180123744 A1) in view of Yang et al. (US 20140161084 A1).
Regarding claim 6, Nogami et al. disclose all the subject matter of the claimed invention as recited in claim 1 without explicitly suggest determining, by the network device, a transmission timing corresponding to the channel priority of the first channel, wherein the transmission timing corresponding to the first channel comprises at least one of a time interval between the DCI and the first channel; and a hybrid automatic repeat request (HARQ) sequence between the first channel and an acknowledgement (ACK)/non-acknowledgement (NACK) feedback corresponding to the first channel; and wherein the DCI comprises transmission timing indication information configured to indicate the transmission timing. However, Yang et al. from the same or similar field of endeavor suggest determining, by the network device, a transmission timing corresponding to the channel priority of the first channel, wherein the transmission timing corresponding to the first channel comprises at least one of a time interval between the DCI and the first channel; and a hybrid automatic repeat request (HARQ) sequence between the first channel and an acknowledgement (ACK)/non-acknowledgement (NACK) feedback corresponding to the first channel; and wherein the DCI comprises transmission timing indication information configured to indicate the transmission timing (paragraph [0118]; a time interval between DL grant transmission and ACK/NACK signal transmission is equal to a time interval between UL grant transmission and PUSCH transmission, since an ACK/NACK transmission timing for a DL HARQ process related to a corresponding PDCCH-SF is always identical to a timing at which a PUSCH can be transmitted, ACK/NACK may be multiplexed/piggybacked on a PUSCH as well as a PUCCH and then transmitted from the UE to the BS. DCI formats having the same size are used for the DL grant and the UL grant, and a time interval between DL grant transmission and an ACK/NACK signal transmission is the same as a time interval between UL grant transmission and PUSCH transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Nogami et al.’s method/system the step of determining, by the network device, a transmission timing corresponding to the channel priority of the first channel, wherein the transmission timing corresponding to the first channel comprises at least one of a time interval between the DCI and the first channel; and a hybrid automatic repeat request (HARQ) sequence between the first channel and an acknowledgement (ACK)/non-acknowledgement (NACK) feedback corresponding to the first channel; and wherein the DCI comprises transmission timing indication information configured to indicate the transmission timing as suggested by Yang et al. The motivation would have been to efficiently perform uplink/downlink scheduling (paragraph [0018]).
Regarding claim 15, Nogami et al. disclose all the subject matter of the claimed invention as recited in claim 10 without explicitly suggest determining, by the network device, a transmission timing corresponding to the channel priority of the first channel, wherein the transmission timing corresponding to the first channel comprises at least one of a time interval between the DCI and the first channel; and a hybrid automatic repeat request (HARQ) sequence between the first channel and an acknowledgement (ACK)/non-acknowledgement (NACK) feedback corresponding to the first channel; and wherein the DCI comprises transmission timing indication information configured to indicate the transmission timing. However, Yang et al. from the same or similar field of endeavor suggest determining, by the network device, a transmission timing corresponding to the channel priority of the first channel, wherein the transmission timing corresponding to the first channel comprises at least one of a time interval between the DCI and the first channel; and a hybrid automatic repeat request (HARQ) sequence between the first channel and an acknowledgement (ACK)/non-acknowledgement (NACK) feedback corresponding to the first channel; and wherein the DCI comprises transmission timing indication information configured to indicate the transmission timing (paragraph [0118]; a time interval between DL grant transmission and ACK/NACK signal transmission is equal to a time interval between UL grant transmission and PUSCH transmission, since an ACK/NACK transmission timing for a DL HARQ process related to a corresponding PDCCH-SF is always identical to a timing at which a PUSCH can be transmitted, ACK/NACK may be multiplexed/piggybacked on a PUSCH as well as a PUCCH and then transmitted from the UE to the BS. DCI formats having the same size are used for the DL grant and the UL grant, and a time interval between DL grant transmission and an ACK/NACK signal transmission is the same as a time interval between UL grant transmission and PUSCH transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Nogami et al.’s method/system the step of determining, by the network device, a transmission timing corresponding to the channel priority of the first channel, wherein the transmission timing corresponding to the first channel comprises at least one of a time interval between the DCI and the first channel; and a hybrid automatic repeat request (HARQ) sequence between the first channel and an acknowledgement (ACK)/non-acknowledgement (NACK) feedback corresponding to the first channel; and wherein the DCI comprises transmission timing indication information configured to indicate the transmission timing as suggested by Yang et al. The motivation would have been to efficiently perform uplink/downlink scheduling (paragraph [0018]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476